DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 Applicant’s response filed 7/2/2021 has been received and entered into the case. 
Claims 1, 3, 4, 7, 10, 13, 16, 19, 22, 25, 28, 31, 33, 35, 37-40, 42 are pending.  Claims 3, 4, 7, 10, 16, 19, 22, 25, 28, 31, 39, 40, 42 are withdrawn. Claims 1, 13, 33, 35, 37, 38 have been considered on the merits.  All arguments and amendments have been considered.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, 33, 35, 37, 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of identifying an agent for treating LIN28-expressing cancer comprising providing a LIN28 target (a gene) that is a human ortholog identified in C. elegans and testing and selecting candidate agents which modulate activity or expression of the LIN28 target (gene). The claims are directed to a law of nature with an abstract idea which are the judicial exceptions. That is, the claims are drawn broadly to providing a gene in C. elegans, i.e. providing C. elegans and treating C. elegans with an agent which modulates activity or expression of a naturally occurring gene, i.e. a gene array (the law of nature, i.e. treating to see how the agent affects the gene) and “selecting an agent” which modulates activity or expression of the LIN28 gene. This step of “selecting” is considered a mental step. In addition, applicants claim that the target is “selected” by inhibiting expression of the target in a cell line; however, this is not claimed as an active step. As currently claimed, this is merely a routine and conventional step.  This judicial exception is not integrated into a practical application because the invention does not apply or use the exception in any way beyond “selecting an agent”, i.e. there is no use or application of the judicial exception that imposes a meaningful limit on the judicial exception. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps such as applicants steps of providing, testing and selecting an agent and target, specified at a high level of generality, i.e. testing agents which modulate gene expression, and testing gene expression, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. As claimed, one merely provides a gene by inhibiting its expression in a cell line, test agents which modulate activity and expression and mentally select an agent which modulate activity and expression, which does nothing more than instruct to “apply the natural law”. In order to integrate the exception into a practical application, one must add additional elements in which the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional elements or steps beyond the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1 and its dependent claims 1, 13, 33, 35, 37, 38 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 			
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims 13, 33, 35, 37, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 is drawn to a method of identifying an agent for treating a LIN-28-expressing cancer, comprising: providing a target capable of targeting a human LIN-28 sequence, wherein the target is a human orthologue of a LIN-28 target identified in Caenorhabditis elegans (C. elegans), and is selected from the LIN-28 targets in Table 1, wherein the identified LIN-28 target binds to a LIN-28 binding site comprising two GGAG motifs in C. elegans, testing candidate agents for modulating the activity or expression of the target, and selecting a candidate agent that modulates the activity or expression of the target, wherein the target is selected by inhibiting the expression of targets from Table 1 in a cell line that requires LIN-28 for growth.  
The targets, according to applicant’s specification Table 1, are identified as genes; genes which are disclosed to be human orthologues identified in C. elegans. These genes are claimed to target a human LIN28 sequence, wherein the target/gene binds to a LIN28 binding site comprising two GGAG motifs in C. elegans. Not only is applicants claim so broad as to encompass in vivo methods including treating a patient having a LIN28 cancer wherein the patient is administered a gene targeting drug to see if said drug modulates the expression or activity of a gene but the claims do not disclose how one is providing the target and testing the candidate agent for modulating the activity or expression of the target and the specification does not teach or exemplify the claimed method. 
Additionally, the specification does not support a target capable of targeting a human LIN28 sequence. The specification teaches a LIN28 target and it is suggested applicant amend the claim to read accordingly.  Throughout the specification, the target is referred to as a LIN28 target.  Secondly, the specification does not provide a written description of any of the targets of Table 1 binding to a LIN-28 binding site comprising two GGAG motifs, but rather the binding of LIN28 to the let-7 miRNA (0098, 0105-109). In addition, regarding claim 13, drawn to the target being a transcription factor or helicase, the specification does not support these as being targets as claimed, given that applicant only teach binding of LIN28 to the let-7 miRNA.  
As currently claimed, it is interpreted that all of the targets of Table 1 bind accordingly; however, applicant has not sufficiently demonstrated that all the targets of Table 1 would bind accordingly because the only discussion of two GGAG motifs relates to pri-let-7, which is not listed as a target in Table 1. In addition, at best, applicants demonstrate LIN28 interacting genes, i.e. see (0099-0104). The specification states; [0099] The analysis of the CLIP dataset identified an excess of 2000 in vivo LIN-28 binding sites. A search for over-represented terms in the Gene Ontology (GO) database showed a notable enrichment of biological process terms related to animal development (FIG. 2, panel B). Nematode larval development is the most highly enriched category, consistently with the well-established role of lin-28 as a regulator of post-embryonic animal development. [0100] The data show that LIN-28 interacts with lin-14 mRNA, mostly within the 3'UTR (FIG. 3, panel A). This interaction was confirmed in independent experiments by RNA-co-immunoprecipitation (RIP) followed by qPCR (FIG. 3, panel B). Furthermore, the abundance of lin-14 mRNA is decreased in lin-28 mutants, suggesting that the previously documented positive effect of lin-28 on lin-14 protein levels is the result of an overall stabilizing effect on lin-14 mRNA (FIG. 3, panel C). [0101] Forward genetic screens have identified lin-46 (ranked 604 in our list), another heterochronic gene, as a suppressor of lin-28 (Pepper et al. 2004). Our CLIP experiment documents extensive interactions of LIN-28 with lin-46 mRNA, both within the coding sequence and the 3'UTR, suggesting that at least part of the functional interaction is caused by a physical interaction between LIN-28 protein and mRNA (FIG. 3, panel D). LIN-28 also binds the mRNA of the developmental timing kinase gene kin-20, homolog of Drosophila clock gene doubletime (position 1013, FIG. 3, panel E). In addition, LIN-28 interacts with its own mRNA, suggesting that LIN-28 autoregulates its own expression. LIN-28 binds with the 3'UTR of din-1 mRNA, an interaction that was confirmed in separate RIP-qPCR experiments (FIG. 3, panels F, G). [0102] These data show that LIN-28 interacts with a large population of transcripts during C. elegans development. While the functional implications of the vast majority of these interactions remain currently not understood and will be the subject of future investigation, a subset of the identified targets are known regulators of the timing of animal development, which, in the case of lin-14 and lin-46, were known to interact genetically with lin-28. [0103] In addition, a subset of the LIN-28 interacting genes is shared with those interacting with the homologues of LIN-28, suggesting that these interactions have been conserved through evolution. Of the identified LIN-28 targets in C. elegans, 46% (537 out of 1168) have human orthologs. Of these, 97 (including LIN-28B) emerged as targets of LIN-28B in a previous study that characterized LIN-28 interactions with human transcriptome by PAR-CLIP. There is no clear enrichment in GO functional categories such as splicing factors or transmembrane protein products as reported by previous studies in mammalian cells. 
[0104] The human orthologs of LIN-28 targets are identified based on the identifications of the C. elegans targets. The human LIN-28 targets are listed in Table 1.  
The specification teaches, at best, that LIN28 binds to pri-let-7 mRNA (p. 30), which contains two GGAG motifs; however, the specification fails to teach testing candidate agents of the targets and modulating activity or expression to identify an agent for treating LIN28 cancers.  The specification only demonstrates that mRNA’s are LIN28 targets, which are not listed in Table 1 and fails to teach a target other than let-7, particularly pri-let-7, which binds LIN28.  Essentially there is no teaching of providing and how one is providing a target listed in Table1 which had been screened in a cell line and testing candidate agents for modulating activity or expression of the target, wherein the target is one listed in Table 1. Applicants specification does not provide a sufficient written description of the claimed method, i.e. testing targets of Table 1 in a cell line to identify it as a target of LIN28, testing in “some way” a candidate agents ability to modulate expression or activity of said target from Table 1 and treating a LIN28 expressing cancer with said agent. As claimed, the method is so broad that it is difficult to determine what steps are encompassed in the claimed method and how the specification properly supports the method as claimed.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 13, 33, 35, 37, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what applicant intends by a “targeting a human LIN28 sequence”. There is no disclosure of targeting a sequence but rather simply a LIN28 target. It is suggested applicant amend accordingly.  Applicants limitation of the target binding a LIN28 binding site comprising two GGAG motifs in c. elegans
Claim 33 recites the limitation "the gene" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

For examination purposes, since applicants claim that the targets are selected from Table 1, any target listed in Table 1 is taken to be a target capable of targeting a human LIN28 sequence and to be a human orthologue identified in C. elegans, to be used in applicant’s invention as claimed. In addition, these targets are also taken to be ones which bind a LIN28 binding site comprising two GGAG motifs. Therefore, the genes listed in Table 1 are interpreted to be human orthologues of LIN-28 targets which binds a LIN28 binding site comprising two GGAG motifs. It should be noted that gene LIN28A, B and ZCCHC11 (p.43) are listed in Table 1 and is taken to be LIN28 targets as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 33, 35, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/071079 and US2015/0111954A1 to Sliz et al.
 Claim(s) 1, 33, 35, 37, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sliz et al. (US9593141). 
The teachings of each of the Sliz references are the same. References to the teachings will refer to US9593141. 
Sliz teaches a method of identifying an agent for treating a LIN-28 expressing cancer comprising providing the human orthologue LIN28A (col. 63, lines 48-col. 64, lines 1-13), i.e. a LIN-28 target selected from Table 1, testing a miRNA from the let-7 family according to claim 33 (col. 64, lines 14-col. 65, lines 1-19, col. 66, lines 5-21) for modulating activity or expression of the LIN-28 target. Sliz teachings a screening assay for determining inhibitors of LIN-28 activity by contacting a test compound with a LIN-28 fragment,  said LIN28 fragment is disclosed to be used for screening a full length LIN28 polypeptide (col. 4, lines 41-46, col. 15, lines 62-col. 16,lines 1-22), thus, the fragment is taken to be a target of a sequence of LIN28, testing a compounds inhibiting activity of the LIN28 polypeptide, and selecting the compound that increases the level of mature let-7 miRNA relative to a control or inhibits the activity of the LIN-28 fragment relative to a control (col. 4, lines 41-46, col. 16, lines 22-26, 35-67).  Sliz teaches that LIN-28 is of particular relevance because it is activated in many human tumors, and it blocks let-7 biogenesis (col. 3, lines 13-30).  Studies with patient samples show correlation between over-expression and mutation of LIN-28 with ovarian and colon cancers (col. 3, lines 13-30).  As such, it is of particular interest to suppress LIN-28 and find targets of LIN-28 in LIN-28 expressing cancer as overexpression of LIN-28 is correlated with cancer.  
Sliz teaches a method of screening for inhibitors of LIN-28 activity for a LIN-28-expressing and dependent cancer (reading on a method of identifying an agent for treating LIN-28-expressing cancer) (col. 16, lines 5-21), comprising: assessing a test compound (identifying an agent) for its ability to function as an inhibitor of LIN-28 polypeptide (providing a LIN-28 target) by assessing the cell growth of a cancer cell line in the presence of the test compound inhibitor (col. 16, lines 5-21).  In addition, Sliz teaches another method of screening for test compounds, comprising: providing pre-miRNA including preE-let-7 (reading on providing a LIN-28 target) (col. 15, lines 62-67 cont’d to col. 16, lines 1-20) testing candidate agents for modulating the production or processed let-7 miRNA (reading on modulating the activity or expression of the LIN-28 target) (col. 15, lines 62-67 cont’d to col. 16, lines 1-20), and selecting a candidate agent that increases the level of mature let-7 miRNA (reading on selecting a candidate agent that modulates the activity or expression of the LIN-28 target) (col. 15, lines 62-67 cont’d to col. 16, lines 1-20).  Sliz teaches that if the agent causes a decrease in cell growth in a cell line such as H1299 lung adenocarcinoma (reading on a cell line that requires LIN-28 for growth), it is done by successfully inhibiting LIN-28.  
Regarding claim 33, Sliz map let-7 precursor binding to LIN28 comprising the GGAG motif (col. 6, lines 28-45). Sliz teaches that a Lin28 polypeptide fragment is sufficient for binding to preE-let-7 in vitro (col. 8, lines 54-67). Sliz discloses the candidate agents comprise a siRNA that modulates the expression of let-7 miRNA (reading on an antisense polynucleotides, which optionally comprise the motif GGAG or CTCC, an siRNA or antisense molecule targeting the mRNA corresponding to the gene or an agent which optionally mimics the action of an miRNA selected from a let-7 family member) (col. 64, lines 14-23; claim 1, col. 66, lines 5-21, col. 72, lines 26-57).  Sliz teaches that miRNA refer to RNA molecules that act as gene silencers to regulate the expression of protein-coding genes at the post-transcriptional level (col. 64, lines 14-23).  Sliz teaches that the candidate agent may be a polynucleotide and that miRNA-like stem-loops can be expressed in cells as a vehicle to deliver artificial miRNAs and short interfering RNAs for the purpose of modulating the expression of endogenous genes through the miRNA and or RNAi pathways (col. 64, lines 48-53).  
Regarding claim 35, Sliz teaches that toxicity and therapeutic efficacy can be determined by standard pharmaceutical procedures in cell cultures or experimental animals (reading on modulation of activity or expression is confirmed in an animal model with or without a LIN-28 expressing cancer) (col. 51, line 65-67 cont’d to col. 52, lines 1-6).  And, that data obtained from the cell culture assays and animal studies can be used in formulating a range of dosage for use in humans (col. 52, lines 11-17).  
Regarding claim 37, Sliz teaches that Lin28 fragment can bind preE-let-7 in vivo and in vitro (col. 15, lines 41-42, 62-col, 16, lines 1-5) and that the agent can be peptides, proteins, peptide analogs and derivatives (col. 61, lines 56-64, col. 66, lines 5-col. 67, specifically, lines 39-60).).   Additionally, Sliz teaches that a test compound can be assessed for its ability to function as an inhibitor of LIN-28 by assessing cell proliferation (reading on tested for enhanced activity against the LIN-28 target in vivo). 
Regarding claim 38, Sliz teaches treating cancer by administering a therapeutically effective amount of an oligonucleotide in a pharmaceutical composition to a subject in need thereof (col. 4, lines 22-24, col. 40, lines 9-35). 
Thus, the references anticipates the claimed subject matter. 

Claim(s) 1, 13, 33, 35, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gregory et al. (US2014/0328858) supported by https://www.genecards.org/cgi-bin/carddisp.pl?gene=TUT4.
Gregory teach a method for identifying agents to treat LIN28-expressing cancers wherein a target of LIN28 selected from Table 1, i.e. LIN28A, LIN28B, and ZCCHC11 e.g. TUTase/TUT4 (0005, 0008) for example, is treated with candidate agents for modulating the activity or expression of said target and wherein the method inhibits LIN28-enhanced pre-let-7 uridylation, thereby inhibiting TUTase activity, modulating LIN28A and LIN28B activity and increasing the miRNA biogenesis (0005-0008, 0011, 0046). The targets are selected by inhibiting expression of the targets in cell lines that require LIN-28 (0012, 0013). The method provides for compositions and methods for treating cancer by administering agents which inhibit the expression and/or activity of a TUTase/ZCCHC11 which associates with LIN28A to represses let-7 miRNA biogenesis (0007, 0009). The method additionally identifies small molecule inhibitors of the LIN28 oncogenic pathway that specifically target the LIN28 pathway to restore expression of tumor suppressor let-7 miRNA in cancer (0011, 0089, 0127). MCF10A ER-Src transformed cells, HeLa and MDA-MB-231, i.e. cell lines, are treated with siRNA against LIN28B and siRNA against ZCCHC11 to test the agent’s ability to modify activity or expression of the target in the cell line, test up-regulation of let-7a expression and to test tumor suppression (0020, Fig. 9A-J, 0021, Fig. 10A-G, 0043, 0059, 0066, 0067). Let-7 miRNA family members act as tumor suppressors in different tumor types by inhibiting oncogene expression and are down regulated in most cancers and correlates with poor prognosis (0047). LIN28B regulates the expression of multiple let-7 family members and contributes to oncogenesis by inactivating let-7 family member’s miRNA’s (0048, 0052) and LIN28B regulates let-7 expression through ZCCHC11/TUT4-independent mechanism (0054). LIN28A or LIN28B expression are associated with cancers as well as associated with poor clinical outcome in HCC and ovarian cancer patients (0049).   The depletion of ZCCHC11/TUT4 in LIN28A-expressing cancer cell lines has an effect on let-7 expression wherein depletion inhibits tumorigenic capacity and metastatic potential of the LIN28A-expressing human breast cancer cells and xenografts (0051). 
Regarding claim 13, TUT4/ZCCHC11 is an RNA uridyltransferase that uses UTP to add uridines to the 3’ end of RNA molecules. It mediates terminal uridylation of mRNAs and is involved in miRNA-induced gene silencing through uridylation of deadenylated miRNA targets and thus is a transcription factor (0050, 0090-0093, 0098, 0110). For support, see 
https://www.genecards.org/cgi-bin/carddisp.pl?gene=TUT4.
Regarding claim 33, the agents comprise an siRNA, a microRNA, antisense molecules and agents which mimic miRNA of let-7 family member (0008, 0020, 0044, 0147, 0176, 0184).
Regarding claim 35 and 37, modulation of activity or expression is confirmed in an animal model, i.e. xenografts, MCF10A ER-Src transformed cells where injected into mice were treated with siRNA against ZCCHC11 and LIN28B (0022, 0068, Fig. 11A-D) to test tumor growth. ZCCHC11 inhibition is also tested in LIN28A and LIN28B expressing cancers, i.e. MDA-MB-231 and T47D cancer cells as well as other cancer cell types (0069-0072, 0117). 
Regarding claim 38, the candidate agents can be formulated as a pharmaceutically-acceptable composition (0178, 0180, 0186, 0187). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 13, 33, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Piskounova et al. (Cell, p. 1066-1079, 2011) supported by https://www.genecards.org/cgi-bin/carddisp.pl?gene=TUT4.
Piskounova teach a method for identifying agents to treat LIN28-expressing cancers wherein a target of LIN28 selected from Table 1, i.e. LIN28A, LIN28B, and ZCCHC11 e.g. TUTase/TUT4 (abstract, introduction p. 1-3) for example, is treated with candidate agents for modulating the activity or expression of said target and wherein the method inhibits LIN28-enhanced pre-let-7 uridylation, thereby inhibiting TUTase activity, modulating LIN28A and LIN28B activity and increasing the miRNA biogenesis (p. 3, 1st full parag.). The targets are selected by inhibiting expression of the targets in cell lines that require LIN-28 (p.6, last parag.-p. 7, whole page). The method provides for compositions and methods for treating cancer by administering agents which inhibit the expression and/or activity of a TUTase/ZCCHC11 which associates with LIN28A to represses let-7 miRNA biogenesis (p.6, last parag.-p. 7, whole page, p. 8 discussion section). The method additionally identifies small molecule inhibitors of the LIN28 oncogenic pathway that specifically target the LIN28 pathway to restore expression of tumor suppressor let-7 miRNA in cancer (p. 7, last 2 parag.-p.8). MCF10A ER-Src transformed cells, HeLa and MDA-MB-231, i.e. cell lines, are treated with siRNA against LIN28B and siRNA against ZCCHC11 to test the agent’s ability to modify activity or expression of the target in the cell line, test up-regulation of let-7a expression and to test tumor suppression (p.6, last parag.-p. 7, whole page, p. 8 discussion section). Let-7 miRNA family members act as tumor suppressors in different tumor types by inhibiting oncogene expression and are down regulated in most cancers and correlates with poor prognosis (p.2, 2nd parag.). LIN28B regulates the expression of multiple let-7 family members and contributes to oncogenesis by inactivating let-7 family member’s miRNA’s and LIN28B regulates let-7 expression through ZCCHC11/TUT4-independent mechanism (p. 3, 1st full prag., -p. 6). LIN28A or LIN28B expression are associated with cancers as well as associated with poor clinical outcome in HCC and ovarian cancer patients (0049).   The depletion of ZCCHC11/TUT4 in LIN28A-expressing cancer cell lines has an effect on let-7 expression wherein depletion inhibits tumorigenic capacity and metastatic potential of the LIN28A-expressing human breast cancer cells and xenografts (p. 2, last parag.-p. 3, 1st parag.). 
Regarding claim 13, TUT4/ZCCHC11 is an RNA uridyltransferase that uses UTP to add uridines to the 3’ end of RNA molecules. It mediates terminal uridylation of mRNAs and is involved in miRNA-induced gene silencing through uridylation of deadenylated miRNA targets and thus is a transcription factor (p. 6, last parag.-p. 7, parg.1-3). For support, see 
https://www.genecards.org/cgi-bin/carddisp.pl?gene=TUT4.
Regarding claim 33, the agents comprise an siRNA, a microRNA, antisense molecules and agents which mimic miRNA of let-7 family member (p. 6, last parag.-p. 7, parg.1-3). 
Regarding claim 35 and 37, modulation of activity or expression is confirmed in an animal model, i.e. xenografts, MCF10A ER-Src transformed cells where injected into mice were treated with siRNA against ZCCHC11 and LIN28B to test tumor growth. ZCCHC11 inhibition is also tested in LIN28A and LIN28B expressing cancers, i.e. MDA-MB-231 and T47D cancer cells as well as other cancer cell types (p. 6, last parag.-p. 8). 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/071079, US2015/0111954A1 and (US9593141) to Sliz et al. as applied to claims 1, 2, 33, 35, 37, 38 above, and further in view of Jin et al. (Nucleic Acids Research (2011) vol. 39, no. 9: pg. 3724-3734).  
The teachings of Sliz are found above. 
Sliz does not teach the LIN-28 target to be a transcription factor or helicase according to claim 13. 
Jin teaches the interaction between LIN28 and RNA helicase A (RHA) in remodeling of ribonucleoprotein particles during translation. LIN-28 stimulates translation by recruiting RNA helicase A (RHA) to polysomes, meaning that RHA (a helicase) is an important co-factor of LIN-28 that enhances the translation of LIN-28 target mRNAs (pg. 3725, col. 1, full para. 2).  RHA has been shown to be required for the efficient translation of a number of mRNAs (col. 1, full para. 1).  Indeed, Jin teaches a model for LIN-28 and RHA interaction in translation where RHA interacts with LIN-28 to ensure exposure of the helicase domain to enhance translation (pg. 3733, Figure 8) as well as their interactions in both human ES cells and PA-1 cells after transfection with siLin28, i.e. an agent for LIN28 (p.3726, last parag.-p. 3727, whole first column).  The teachings of Jin as a whole provide that RHA (a helicase) is an important co-factor for LIN-28 to be able to translate efficiently and that increasing LIN28 expression elevates RHA association.   
It would have been obvious before the effective filing date to modify the method of Sliz to use a helicase as a LIN-28 target as taught by Jin because LIN28 stimulates translation of its target mRNAs through interaction with RHA.  One of ordinary skill in the art would be motivated to identify other LIN28 targets to test for candidate agents which modulate activity or expression of the LIN28 target.  Accordingly, the ordinary artisan would be motivated to modify the teachings of Sliz and incorporate a helicase as a LIN-28 target as helicases have important cofactor roles in assisting LIN-28 translation.  The obviousness rationale relied upon is that there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Regarding Sliz, applicant argues that Sliz does not teach a target which binds to a LIN28 binding site comprising two GGAG motifs in C. elegans.  The reference teaches targets listed in Table 1 and are thus taken to be a LIN28 target which binds to a LIN28 binding site comprising two GGAG motifs in C. elegans. 
Regarding Gregory, Applicants argue that the reference teaches that GGAG was previously shown to be insufficient in directing uridylation activity towards pre-let-7 and refers to teachings of Heo 2009, however what actually teaches is “Lin28 binding does not always lead to effective uridylation by TUT4 (Figure S10, GagG and aaAG mutants; Figure 6F, GGAG@5). This result is in parallel with the observation that some pre-miRNAs containing the GGAG motif are not effectively uridylated (Figure 7A; miR-324 and 363). We suspect that the location of the tetra-nucleotide motif determines the proper context for Lin28 binding and TUT4 action, considering that its location is highly conserved in all vertebrates (Figure 6D). It is also possible that TUT4 may discriminate the pre-miRNAs to some degree, contributing to the substrate specificity, when it binds to the binary complex of Lin28 and pre-miRNA.” It had been reported that the CCHC-type zinc finger domains recognize a specific RNA sequence motif of ‘‘GGAG’’ or ‘‘GGUG’’ in the case of an HIV nucleocapsid protein (Amarasinghe et al., 2000; De Guzman et al., 1998; Pappalardo et al., 1998). Interestingly, the sequence of GGAG is present in the terminal loop near the 3p strand of pre-let-7 (Figure 6B). The sequence and its position are highly conserved throughout all vertebrates (Figures 6C and 6D). To explore the potential importance of the GGAG motif, we introduced a mutation (GuAu) and carried out EMSA and in vitro uridylation. The affinity of Lin28 toward the mutant was lower compared to that toward the wild-type pre-let-7 (Figure S10A). In addition, uridylation was not observed in the mutant (Figures 6E and S10B), showing that the GGAG motif is indeed essential for Lin28 binding and TUT4 action. To further test the importance of the GGAG motif, we asked whether the introduction of GGAG into other unrelated premiRNAs is sufficient for the binding to Lin28 and subsequent TUT4 activity. We generated three artificial pre-miR-16-1 constructs, each of which has the GGAG motif in its terminal loop near the 3p strand (Figures 6F and S11). Remarkably, the introduction of the short sequence motif of GGAG enhanced Lin28 binding affinity. Furthermore, ‘‘GGAG@4’’ mutant was as effectively uridylated as pre-let-7, suggesting that when located in the terminal loop with a proper context, the GGAG motif is sufficient for Lin28 binding and TUT4 action.” Thus, it is well recognized that ZCCH11/TUT4 binds to the GGAG motif. In addition, since ZCCH11/TUT4 is a target listed in Table 1, it is taken to be a LIN28 target which binds to a LIN28 binding site comprising two GGAG motifs in C. elegans. 
Regarding applicant’s arguments presented over Sliz in view of Jin, applicant argues that col. 77, lines 52-56 teach that the GGAG motif alone cannot confer robust binding with LIN28, however, as stated above regarding Gregory, this section refers to teachings of Heo 2009. 
Applicant states that the Examples of the Specification further describe how human orthologs of LIN-28 targets are identified, and how the identification of LIN-28 targets is based on the analysis of interactions of C. elegans LIN-28 with RNAs (including mRNAs and miRNAs) that are bound by LIN-28 in C. elegans. (See Specification, pages 21-34). The Examples further describe how LIN-28 interacts with a large population of transcripts during C. elegans development (listed in Table 1), and how LIN-28 binds to the novel pri-let-7 site in C. elegans, as described above. (See Specification, page 29 (lines 1-25)) Thus, it is surprising and non-obvious that Applicants discovered a method of identifying an agent for treating a LIN-28-expressing cancer, as recited in claim 1. 
As seen above in the 112(a) rejection, the specification does not provide a written description of any of the targets of Table 1 binding to a LIN-28 binding site comprising two GGAG motifs, but rather the binding of LIN28 to the let-7 miRNA (0098, 0105-109).  As currently claimed, it is interpreted that all of the targets of Table 1 bind accordingly; however, applicant has not sufficiently demonstrated that all the targets of Table 1 would bind accordingly because the only discussion of two GGAG motifs relates to pri-let-7, which is not listed as a target in Table 1. Is Lin28A, ZZCH11 or LIN28B the target which binds as claimed? It is not taught. In addition, at best, applicants demonstrate LIN28 interacting genes, i.e. see (0099-0104). specification teaches, at best, that LIN28 binds to pri-let-7 mRNA, which contains two GGAG motifs; however, the specification fails to teach testing candidate agents of the targets and modulating activity or expression to identify an agent for treating LIN28 cancers.  The specification only demonstrates that mRNA’s are LIN28 targets, which are not listed in Table 1 and fails to teach a target other than let-7, particularly pri-let-7, which binds LIN28.  Essentially there is no teaching of providing and how one is providing a target listed in Table1 which had been screened in a cell line and testing candidate agents for modulating activity or expression of the target, wherein the target is one listed in Table 1. Applicants specification does not provide a sufficient written description of the claimed method, i.e. testing targets of Table 1 in a cell line to identify it as a target of LIN28, testing in “some way” a candidate agents ability to modulate expression or activity of said target from Table 1 and treating a LIN28 expressing cancer with said agent. As claimed, the method is so broad that it is difficult to determine what steps are encompassed in the claimed method and how the specification properly supports the method as claimed.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632